UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6041



THERESA MARIE WASHINGTON,

                                              Petitioner - Appellant,

             versus


PATRICIA   L.   HUFFMAN,  Warden,   F.C.C.W.;
VIRGINIA DEPARTMENT OF CORRECTIONS,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-02-152-3)


Submitted:    February 20, 2003           Decided:     February 28, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theresa Marie Washington, Appellant Pro Se. Michael Thomas Judge,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theresa Marie Washington, a state prisoner, seeks to appeal

the district court’s order accepting the recommendation of the

magistrate judge and denying relief on her petition filed under 28

U.S.C. § 2254 (2000).   An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000). When, as here, a district court dismisses a § 2254 petition

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’”      Rose v.

Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529

U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941 (2001).   We have

reviewed the record and conclude for the reasons stated by the

district court that Washington has not made the requisite showing.

See Washington v. Huffman, No. CA-02-152-3 (E.D. Va. Nov. 19,

2002).   Accordingly, we deny a certificate of appealability and

dismiss the appeal.   We dispense with oral argument   because   the

facts    and legal contentions are adequately presented in the




                                 2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3